Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on May 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. application: 16/731,107 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 – 5 are allowed.

Kontsevich US PGPub: US 2018/0060683 A1 Mar. 1, 2018.
Kontsevich teaches, a computing platform is described to match a palm digital representation to a palm template. The platform includes logic causing presenting a viewfinder image including an image stream and/or a cue appearing to reside substantially in front of a user to guide the user to align a palm at a position within a field of view of a camera; capturing a set of images using the camera; processing the set of images to determine a set of identifying features of the palm; and comparing the set of identified features with enrolled palm prints to identify the palm (Figs. 1, 2).

Baca US PGPub: US 2016/0162671 A1 Jun. 9, 2016.

The combined biometric indicator can be generated using fuzzy hashing 
Techniques (ABSTRACT, Figs. 1 – 3, paragraphs 0009, 0010, 0016, 0018 – 0020. 0031. The biometric measurements may correspond to indications of facial recognition applied to images - e.g., pictures, video, or the like, captured from a first camera - e.g., user facing camera (Figs. 1/120-a, paragraphs 0010, 0019). The biometric sensors 120-a may include a fingerprint sensor, a hand scanner, an eye scanner, an odor detector, or a camera (Fig. 1/120, paragraph 0031). The biometric measurements may be based on any of a variety of physiological and/or behavioral characteristics, for example, without limitation, fingerprints, palm veins, face recognition,…..DNA, palm print, iris, retina, scent, voice or the like (paragraph 0020).

Hwang US PGPub: US 2017/0039357 A1 Feb. 9, 2017.
Hwang teaches, multi-modal fusion method for user authentication, by biometric recognition authenticates a user using a fingerprint, an iris, a voice, a face and blood vessels etc., A face image 110 and a fingerprint image 130 input for a user authentication (ABSTRACT, Fig. 1, 2, 7, paragraphs 0005, 0042). The modality includes a face of the user, a fingerprint of the user, an iris of the user, and a vein of the user. A method of determining a fusion parameter to authenticate a user based on a combination of a face and a fingerprint of a user (paragraph 0041). The fusion apparatus calculate a final score, for example, a final image registration result by performing weighted summing of the scores Sface1, Sface2, and Sface3 associated with the face recognition and the scores SfingerTop 1, SfingerTop 2, and SfingerTop 3 selected associated with the fingerprint recognition (Figs. 1, 7/750, paragraphs 0054, 0119). The fusion apparatus accept or reject user authentication in response to a result of comparing the final score sfinal (Figs. 1, 7/750, paragraphs 0055, 0127).

Yao US PGPub: US 2017/0161750 A1 Jun. 8, 2017.
Yao teaches, the biometric information can be used to uniquely identify user identity and may include face, fingerprint, iris, voice and the like, alone or in combination. The biometric information acquisition function is opened automatically and is performed at the same time as the operation of scanning the two-dimensional code, thus the biometric information of the user currently being operating the terminal device can be acquired (paragraph 0046).

Jakobsson US PGPub: US 2017/0052108 A1 Feb. 23, 2017.
Jakobsson teaches, a method for controlling access to an electronic device based on biometric input, where a method includes receiving a current biometric input, determining template similarity scores for the current biometric input, if at least one template similarity score satisfies a template similarity score criterion, then updating a false user counter value in a first numerical direction and performing an authentication process on the current biometric input, else, determining stored biometric input similarity scores for the current biometric input, if at least one stored biometric input similarity score satisfies a stored biometric input similarity score criterion, then maintaining the false user counter value, else, replacing a previously stored biometric input with the current biometric input, and updating the false user counter value in a second numerical direction opposite to the first numerical direction ABSTRACT).

The access to the device may be denied until a user completes secondary authentication. Secondary authentication may include a knowledge based security procedure - e.g., the user answers a pre-determined security question, or a step-up authentication procedure - e.g., the user enters a password supplied to the user by a managing entity of the device and/or enters a different type of biometric input (paragraph 0024).

The following is the examiner’s statement of reasons for allowance:

Claim 1 in its dependent claims are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious. a startup authentication method for an intelligent terminal, comprising steps of. initiating the intelligent terminal for startup; performing a face authentication on a user; initiating a user gesture authentication after the face authentication, and capturing a gesture image input by the user in the air; processing the captured gesture image of each frame to extract a fingertip binary image corresponding to the frame, wherein the fingertip binary image comprises a black background image block and a white fingertip image block; starting from a fingertip binary image at a starting frame, detecting a displacement of the fingertip image block at a current frame with respect to the fingertip image block at a previous frame, determining the fingertip image block at the current frame as a perturbed fingertip binary image when the displacement is less than a predetermined threshold, then continuing to detect a displacement of the fingertip image block at a next frame with respect to the fingertip image block at the current frame, determining the fingertip image block at the next frame as the perturbed fingertip binary image when the displacement is less than a predetermined threshold, and then continuing to detect the fingertip binary images at subsequent frames until the detection of the fingertip binary image at a last frame is completed, and then removing the perturbed fingertip binary images to finally determine a valid fingertip binary image; generating a fingertip motion trajectory according to coordinates of each fingertip in a valid fingertip binary image, and determining a virtual password corresponding to the fingertip motion trajectory; determining whether the virtual password matches a preset virtual password, and passing the authentication if yes to allow logging in the intelligent terminal, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    

/NIMESH PATEL/Primary Examiner, Art Unit 2642